           Case MDL No. 2967 Document 22-3 Filed 09/08/20 Page 1 of 7



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

IN RE: CLEARVIEW AI, INC., CONSUMER                                          MDL No. 2967
PRIVACY LITIGATION


                                    PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify a copy of the Response of Plaintiffs John,
Balfanz, Jais, Arias, and Albrecht to Defendant Clearview AI, Inc.’s Motion for Transfer of
Actions to the Southern District of New York Pursuant to 28 U.S.C. § 1407 for Coordinated or
Consolidated Pretrail Proceedings was served on all parties in the following case electronically
via ECF, or as indicated below, on September 8, 2020.

 John et al. v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20cv03481)

 Attorneys for Plaintiffs Dean John, Ryan
 Balfanz, Benjamin Jais, Rosemary Arias, and
 Aimee Albrecht
 (via email & ECF Notification):

 Greg G. Gutzler                                    James J. Pizzirusso
 DICELLO LEVITT GUTZLER LLC                         HAUSFELD LLP
 444 Madison Avenue, Fourth Floor                   1700 K Street NW, Suite 650
 New York, NY 10022                                 Washington, DC 20006
 Tel: 646-933-1000                                  Tel: (202) 540-7200
 ggutzler@dicellolevitt.com                         Fax: (202) 540-7201
                                                    jpizzirusso@hausfeld.com
 Adam J. Levitt
 Amy E. Keller                                      Scott Martin
 DICELLO LEVITT GUTZLER LLC                         Steven M. Nathan
 Ten North Dearborn Street                          HAUSFELD LLP
 Eleventh Floor                                     33 Whitehall St., 14th Floor
 Chicago, Illinois 60602                            New York, NY 10004
 Tel: 312.214.7900                                  Tel: (646) 357-1100
 alevitt@dicellolevit.com                           smartin@hausfeld.com
 akeller@dicellolevitt.com                          snathan@hausfeld.com

                                                    Eric H. Gibbs
                                                    David M. Berger
                                                    GIBBS LAW GROUP LLP
                                                    505 14th Street, Suite 1110
                                                    Oakland, CA 94611
                                                    Tel: 510-350-9713


                                                1
          Case MDL No. 2967 Document 22-3 Filed 09/08/20 Page 2 of 7



                                                 ehg@classlawgroup.com
                                                 dmb@classlawgroup.com


Attorneys for Defendant Clearview AI, Inc.
(via email & ECF Notification):

Lee Wolosky                                      Floyd Abrams
Andrew J. Lichtman                               Joel Kurtzberg
JENNER & BLOCK LLP                               CAHILL GORDON & REINDEL LLP
919 Third Avenue                                 80 Pine Street
New York, NY 10022                               New York, NY 10005
Tel: (212) 891-1600                              Tel: (212) 701-3621
lwolosky@jenner.com                              fabrams@cahill.com
alichtman@jenner.com                             jkurtzberg@cahill.com

Howard S. Suskin
David P. Saunders
JENNER & BLOCK LLP
353 North Clark Street
Chicago, IL 60654
Tel: (312) 222-9350
hsuskin@jenner.com
dsaunders@jenner.com



Mutnick. v. Clearview AI, Inc.; (N.D. Ill., No. 1:20cv00512)

Attorneys for Plaintiff David Mutnick
(via email & ECF Notification):


 Michael I Kanovitz
 Arthur R. Loevy
 Elizabeth C. Wang
 Jonathan I. Loevy
 Scott R. Drury
 Loevy & Loevy
 311 N. Aberdeen, 3rd FL
 Chicago, IL 60607
 (312) 243-5900
 mike@loevy.com
 arthur@loevy.com
 elizabethw@loevy.com
 jon@loevy.com


                                             2
          Case MDL No. 2967 Document 22-3 Filed 09/08/20 Page 3 of 7



 drury@loevy.com




Hall v. Clearview AI, Inc.; (N.D. Ill., No. 1:20cv00846)

Attorneys for Plaintiff Anthony Hall
(via email & ECF Notification):

Michael William Drew
Neighborhood Legal, Llc
20 N. Clark, Ste. 3300
Chicago, IL 60602
(312) 967-7220
mwd@neighborhood-legal.com

Marron v. Clearview AI, Inc.; (N.D. Ill., No. 1:20cv02989)

Attorneys for Plaintiffs Chris Marron and
Maryann Daker
(via email & ECF Notification):

Gary F. Lynch
Kyle A. Shamberg
Nicholas R. Lange
Katrina Carroll
Carlson Lynch, LLP
1133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222
(412)-322-9243
glynch@carlsonlynch.com
kshamberg@carlsonlynch.com
NLange@carlsonlynch.com
kcarroll@carlsonlynch.com




                                              3
          Case MDL No. 2967 Document 22-3 Filed 09/08/20 Page 4 of 7




Thornley v. Clearview AI, Inc.; (N.D. Ill., No. 1:20cv03843)

Attorneys for Plaintiffs Melissa Thornley,
Deborah Benjamin-Koller, and Josue
Herrera
(via email & ECF Notification):

Daniel Martin Feeney                              Brian Patrick O'Meara
Zachary Freeman                                   Kevin M. Ford
Miller Shakman Levine & Feldman LLP               Kevin R. Malloy
180 North LaSalle Street                          Forde & O'Meara LLP
Suite 3600                                        111 West Washington Street, #1100
Chicago, IL 60601                                 Chicago, IL 60602
(312) 263-3700                                    (312) 641-1441
dfeeney@millershakman.com                         bomeara@fordellp.com
zfreeman@millershakman.com                        kforde@fordellp.com
                                                  kmalloy@fordellp.com
Steven L Bloch
Silver Golub & Teitell LLP
184 Atlantic Street
Stamford, CT 06901
(203) 325-4491
sbloch@sgtlaw.com


Calderon v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20cv01296)

Attorneys for Plaintiffs Maria Calderon and
Jennifer Rocio
(via email & ECF Notification):

Joshua David Arisohn
Bursor & Fisher P.A.
888 Seventh Avenue
New York, NY 10019
(646) 837-7150
Fax: (212) 989-9163
jarisohn@bursor.com




                                              4
          Case MDL No. 2967 Document 22-3 Filed 09/08/20 Page 5 of 7




Calderon v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20cv01296)

Attorneys for Defendants Wynndalco
Enterprises, LLC, Jose Flores, and David
Andalcio
(via email & ECF Notification):

Richard S. Reizen
Gould & Ratner
222 North LaSalle Street
Suite 300
Chicago, IL 60601
(312) 236-3003
rreizen@gouldratner.com


Broccolino v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20cv02222)

Attorneys for Plaintiff Maria Broccolino
(via email & ECF Notification):

Melissa R. Emert                                Lynda J. Grant
Kantrowitz, Goldhamer & Graifman, P.C.          The Grant Law Firm PLLC
747 Chestnut Ridge Road                         521 Fifth Avenue 17th Floor
Suite 200                                       New York, NY 10175
Chestnut Ridge, NY 10977                        (212) 292-4441
(845) 356-2570                                  Fax: (212) 292-4442
memert@kgglaw.com                               lgrant@grantfirm.com


McPherson v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20cv03053)

Attorneys for Plaintiff John McPherson
(via email & ECF Notification):

Aaron Olsen                                     Carey Alexander
Haeggquist & Eck, LLP                           Scott + Scott, L.L.P.
225 Broadway, Suite 2050                        230 Park Avenue
San Diego, CA 92101                             17th Floor
(619) 342-8000                                  New York, NY 10169
Fax: (619) 342-7878                             (212) 223-6444
aarono@haelaw.com                               calexander@scott-scott.com




                                            5
          Case MDL No. 2967 Document 22-3 Filed 09/08/20 Page 6 of 7




Burke v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20cv03104)

Attorneys for Plaintiffs Sean Burke and James
Pomerene
(via email & ECF Notification):

Aaron Olsen                                         Carey Alexander
Haeggquist & Eck, LLP                               Scott + Scott, L.L.P.
225 Broadway, Suite 2050                            230 Park Avenue
San Diego, CA 92101                                 17th Floor
(619) 342-8000                                      New York, NY 10169
Fax: (619) 342-7878                                 (212) 223-6444
aarono@haelaw.com                                   calexander@scott-scott.com


Robertson v. Clearview AI, Inc.; (S.D.N.Y., No. 1:20cv03705)

Attorneys for Plaintiff Shelby Zelonis
Roberson
(via email & ECF Notification):

Steven T. Webster
Webster Book LLP
300 N. Washington St., Suite 404
Alexandria, VA 22314
(888) 987-9991
swebster@websterbook.com


Carmean v. Macy’s Retail Holdings, Inc.; (N.D. Ill., No. 1:20cv04589)

Attorneys for Plaintiff Isela Carmean
(via email & ECF Notification):

Celetha Chatman                                     Michael W. Drew
Michael J. Wood                                     Neighborhood Legal LLC
Community Lawyers Group, Ltd.                       20 N. Clark Street
20 N. Clark Street                                  Suite 3300
Suite 3100                                          Chicago, IL 60602
Chicago, IL 60602                                   Tel: (312) 967-7220
Tel: (312) 757-1880                                 mwd@neighborhood-legal.com
cchatman@communitylawyersgroup.com
mwood@communitylawyersgroup.com




                                                6
          Case MDL No. 2967 Document 22-3 Filed 09/08/20 Page 7 of 7




Carmean v. Macy’s Retail Holdings, Inc.; (N.D. Ill., No. 1:20cv04589)

Attorneys for Defendant Macy’s Retail
Holdings, Inc.
(via email & ECF Notification):

Andrew S. Murphy
Daniel R. Saeedi
Rachael L. Schaller
Taft Stettinius & Hollister
111 E. Wacker Drive
Suite 2800
Chicago, IL 60601
Tel: (312)836-4145
amurphy@taftlaw.com
dsaeedi@taftlaw.com
rschaller@taftlaw.com




                                         s/James Pizzirusso
                                         James Pizzirusso
                                         HAUSFELD LLP
                                         1700 K Street, N.W., Suite 650
                                         Washington, D.C. 20006
                                         Tel: 202-540-7200
                                         Fax: 202-540-7201
                                         jpizzirusso@hausfeld.com




                                            7
